Citation Nr: 1635882	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.

3.  Entitlement to service connection for a skin disability, to include chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


 INTRODUCTION

The Veteran had active service from September 1968 to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2015, the Veteran and his spouse testified at hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of that hearing is of record.

The issues of entitlement to service connection for psychiatric and skin disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An unappealed August 2007 rating decision denied service connection for a psychiatric disability, specifically PTSD.   
 
2.  Evidence received since the August 2007 rating decision is neither cumulative nor redundant, and, when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disability has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection for PTSD, generally, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  If a stressor claimed by a Veteran is related to a Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a Veteran's service, then the requirement for corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f)(3) (2015).  

An August 2007 rating decision denied service connection for PTSD because the record did not contain a PTSD diagnosis.  In April 2008, the Veteran filed a notice of disagreement, disagreeing with the denial of the claim and, in February 2009, the RO issued a statement of the case.  As the Veteran did not file a substantive appeal in a timely fashion, the denial of service connection for PTSD became final.  

Reviewing the evidence submitted since the August 2007 rating decision, in an October 2009 VA psychiatric note, a VA examiner diagnosed PTSD.  That evidence is new, as it was not previously of record at the time of the August 2007 rating decision.  Presuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it indicates the existence of a current psychiatric disability for which service connection may be granted.  

Accordingly, new and material evidence having been received, the claim for service connection for a psychiatric disability is reopened.  To that extent only, the appeal is allowed.


ORDER

The claim of entitlement to service connection for a psychiatric disability is reopened and, to that extent only, the appeal is granted.


REMAND

In a May 2013 written statement, the Veteran indicated that he was being treated for a psychiatric disability at the VA hospital in Detroit, Michigan.  At the June 2015 Videoconference hearing, the Veteran reported being treated at the same hospital for a skin disability.  As the most recent VA treatment record is dated from 2012, a remand is necessary to obtain any outstanding VA treatment records.  

Regarding the issue of service connection for a psychiatric disability, the record contains a copy of a March 2011 VA psychiatric examination report in which some text is lost at the right margin due to a printing error.  A remand is necessary to obtain a corrected copy of the March 2011 VA psychiatric examination report.  Moreover, the Veteran's service personnel records indicate that his Military Occupational Specialty was radio repairman.  The records contain no notation suggesting that the Veteran experienced combat during service.  However, in support of a claim for service connection for PTSD, the Veteran has stated that, while stationed with the 378th Maintenance Company in Vietnam, he experienced firefights and nearly daily mortar attacks at Quan Loi.  The Veteran should be provided a further opportunity to provide additional and more specific information regarding the claimed stressors.  

As part of this remand, VA examinations to determine the etiologies of the claimed disabilities should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his claimed psychiatric and skin disabilities.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, obtain any outstanding VA treatment records, to specifically include a copy of the March 2011 VA psychiatric examination report in which text does not disappear at the right margin.

2.  Provide the Veteran an additional opportunity to submit any additional supporting evidence regarding his claimed in-service stressor experiences.  Ask that the Veteran provide specific dates, times, locations, and units of assignment pertaining to the claimed in-service stressor events.

3.  Determine the dates of the Veteran's service in Vietnam by consulting the service personnel records.  Seek to procure the unit histories and records for the 378th Maintenance Company during the period during which the Veteran was in Vietnam.  Review those records in an attempt to corroborate the Veteran's accounts of experiencing enemy fire, such as artillery or mortar fire while acting with his company at Quan Loi. 

4.  Request that the United States Army and Joint Services Records Research Center (JSRRC) conduct a search for records pertaining to any in-service stressors for which sufficient identifying information, such as date, time, and location, has been provided.  Request a search of relevant records in other depositories through the National Personnel Records Center (NPRC), if necessary.  

5.  Then, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist.  The examiner must review the record and should note that review in the report.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed during the pendency of the claim is related to service or any incident of service.  A complete rationale should be given for all opinions and conclusions expressed.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether each criterion for a diagnosis of PTSD is met.  If so, the examiner should state whether the diagnosed PTSD is the result of a either a corroborated in-service stressor incident, or the fear of hostile military or terrorist activity during service.

6.  Then, schedule the Veteran for a VA examination with a medical doctor to determine the etiology of the claimed skin disability.  The examiner must review the record and must note that review in the report.  The examiner should also note that the Veteran is presumed to have been exposed to herbicides during service in Vietnam.  Any required tests should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to whether it at least as likely as not (50 percent or greater probability) that any diagnosed skin disability is related to service or any incident of service, to include presumed exposure to herbicides.

7.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


